Citation Nr: 1760341	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-21 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for a kidney disability, to include as secondary to service-connected bilateral knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	James R. Smith, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to February 1976.

This appeal to the Board of Veterans' Appeal arises from a rating decision in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for PTSD, loss of a kidney, and hypertension.

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, originally claimed as PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As the Veteran has several psychiatric diagnoses in his treatment records, the Board has expanded the Veteran's original claim for service connection for PTSD to a claim of service connection for an acquired psychiatric disorder, to include PTSD.  Additionally, the Veteran originally claimed service connection for loss of a kidney, to include as secondary to a service-connected disability.  The Veteran's attorney has also articulated the same service-connected disability has caused additional kidney disability, so the kidney claim has been expanded as well under Clemons.

The Veteran testified before the undersigned VLJ at a videoconference Board hearing in September 2017.  A transcript of that hearing is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for hypertension and a kidney disability, to include as secondary to service-connected bilateral knee disability and an acquired psychiatric disorder, to include PTSD.  The Veteran and his attorney assert that the prescription medications used for his service-connected knee disability have caused the kidney and hypertension disabilities.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV or DSM-5, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  38 C.F.R. § 3.304(f)(3) now reads:  "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).

The Veteran last had a VA examination for his claimed PTSD in March 2012.  While that examination did not diagnose PTSD, a diagnosis of depression was made, but no opinion as to the etiology of depression was provided.  Additionally, the Veteran has since provided numerous evidentiary statements to corroborate his claimed stressors for his PTSD claim.  A nurse practitioner has provided an examination and a psychotherapist has provided statements regarding the Veteran's claimed PTSD, but the pertinent regulation requires a VA psychiatrist or psychologist, or a psychiatrist or psychologist contracted by the VA to ascertain a diagnosis of PTSD, if so present.  Thus, a new examination and opinion are necessary to address the claim for an acquired psychiatric disorder, to include PTSD.  Additionally, an opinion regarding service connection is necessary for any acquired psychiatric disorder so diagnosed.

For the claimed hypertension and kidney disabilities, no VA examinations and opinions to include the possibility of either direct or secondary service connection have been provided.  The November 2011 private opinion regarding the kidney disorder and hypertension indicates that the kidney condition and hypertension are aggravated by the service-connected knee condition because of medications used but does not indicate the degree of disability resulting from such aggravation.  38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain and associate with the claims file any updated private or VA medical records identified and authorized for release by the Veteran.

2.  Schedule the Veteran for VA examinations to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, his kidney disability, and his hypertension disability.  The claims file must be made available to and reviewed by the examiner(s).  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed acquired psychiatric disorder had its onset in service or is otherwise related any to any in-service disease, event, or injury.

b. Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed kidney disability had its onset in service or is otherwise related to any in-service disease, event, or injury.

i. If not, is it at least as likely as not (a fifty percent probability or greater) that the kidney disability was caused by the Veteran's service-connected knee disability and the medications required for it?

ii. If the medications for the knee disability did not cause the kidney disability, is it at least as likely as not (a fifty percent probability or greater) that kidney disability was aggravated by the knee disability or its medications? 

iii. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of tinnitus by the service connected disability. 

c. Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed hypertension disability had its onset in service or is otherwise related to any in-service disease, event, or injury.

i. If not, is it at least as likely as not (a fifty percent probability or greater) that the hypertension disability was caused by the Veteran's service-connected knee disability and the medications required for it?

ii. If the medications for the knee disability did not cause the hypertension disability, is it at least as likely as not (a fifty percent probability or greater) that the hypertension disability was aggravated by the knee disability or its medications? 

iii. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of tinnitus by the service connected disability. 

For both the kidney and the hypertension disability claims, attention is invited to the November 29, 2017 positive opinion of the private nephrologist regarding the Veteran's claimed kidney disorders and service connection for both the kidney disability and the hypertension disability because of the use of medications necessary for the Veteran's knee disability.

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). Jones v Shinseki, 23 Vet App 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






